Citation Nr: 0100051	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for severe depression.

3.  Entitlement to service connection for a disability 
manifested by blackout spells.

4.  Entitlement to service connection for a disability 
manifested by dizziness.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a disability 
manifested by blurred vision.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

8.  Entitlement to a compensable rating for scar of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.  
According to his DD 214 form, he had no foreign or sea 
service.  

By decisions of the Board in September 1988 and March 1990, 
service connection for a right knee disability was denied.  
In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus the Board will address the issue 
of whether new and material evidence has been submitted since 
the Board decision in March 1990. 

By decision of the Board in February 1986, service connection 
for a scar of the right knee was granted.  In July 1998, the 
veteran filed a claim for an increased rating for a right 
knee disability.  This appeal arises from an October 1998 
rating decision from the Huntington, West Virginia Regional 
Office (RO) that continued the evaluation of the veteran's 
scar of the right knee at 0 percent and determined that new 
and material evidence to reopen the veteran's claim for 
service connection for a right knee disability had not been 
received.  

In October 1998, the veteran filed a claim for service 
connection for PTSD, severe depression, blackout spells, 
dizziness, headaches, and blurred vision.  This appeal 
additionally arises from the June 1999 rating action from the 
Huntington, West Virginia RO that denied service connection 
for severe depression, blackout spells, dizziness, headaches, 
blurred vision, and PTSD.  

A Notice of Disagreement as to both the October 1998 and June 
1999 rating actions was filed in June 1999 with a request for 
a hearing at the RO.  A Statement of the Case was issued in 
July 1999.  A substantive appeal was filed in August 1999 
with a request for a hearing at the RO before a Member of the 
Board.  

The Board additionally notes that a hearing was scheduled at 
the RO before a member of the Board in March 2000 pursuant to 
the veteran's request on the August 1999 substantive appeal.  
The veteran failed to report for this hearing.  Consistent 
with the February 2000 hearing notice letter to the veteran, 
as he failed to appear for the Board hearing, and as a 
request for a postponement has not been received, this case 
is being processed as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702.


REMAND

In a notice of disagreement dated in June 1999, the veteran 
requested a hearing at the VA medical center.  The 
undersigned interprets this to be a request for a hearing 
before a local hearing officer.  The above-mentioned RO 
hearing has not been scheduled.  Thus, due process requires 
that the veteran be afforded a regional office hearing.

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On remand, the RO must 
assure that the provisions of this new Act are complied with 
if it is determined they are more favorable to the veteran.

In connection with the duty to assist, the RO should obtain a 
copy of the Social Security Administration (SSA) decision 
granting benefits to the appellant and the medical records 
upon which it was based.

With regard to the claim of service connection for PTSD, the 
veteran reported his stressors as suffering harassment from 
fellow soldiers after witnessing these soldiers involved in 
drug dealing, prostitution, and extortion.  He noted that the 
harassment included beatings.  Additional development of this 
stressor is needed.  In this record, the guidance provided in 
Department of Veterans Affairs (VA) Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part III, para. 5.14c (Feb. 20, 
1996) should be followed.  Also, an October 1998 VA treatment 
record additionally includes that the veteran reported being 
wounded in Vietnam.  As the veteran's DD214 form shows no 
Vietnam service, he should be asked to furnish the dates of 
service in Vietnam and any documentation in his possession 
which shows Vietnam service.  If details of Vietnam service 
are supplied by the veteran, the service department should be 
asked to verify the service.

The RO's attention is called to the decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Therein, the United 
States Court of Appeals for the Federal Circuit rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a), that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  Since Hodge, reviewing a final 
decision based on new and material evidence became 
potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The Court in Elkins held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for the reopening of claims had 
become a three-step process under the holding of the Federal 
Circuit in Hodge.  The step of the three step process 
pertaining to the need to submit a well grounded claim was 
eliminated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) discussed above.  
Upon remand, the appellant's claim should be readjudicated 
pursuant to the guidance above.  

The veteran's attention is directed to the following 
regulations:

(a)  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    
(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
personal hearing before a local hearing 
officer.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The notification to the 
veteran should include, but not be limited 
to, a request that he submit medical 
evidence of the presence of chronic 
disabilities manifested by blackout 
spells, dizziness, headaches and blurred 
vision and medical evidence that these 
disabilities had their onset in service or 
is otherwise related to service.  The 
disabilities for which he seeks service 
connection based on the listed symptoms 
should be identified.  He should also be 
asked to submit documentation, if 
available, of the dates he serviced in 
Vietnam, the unit to which he was assigned 
at the time, and his duties in Vietnam.  
He should also be asked why his official 
record of service does not contain 
documentation of such service.

3.  An attempt should be made to verify 
the veteran's alleged Vietnam service, if 
he submits evidence sufficient to made 
such an attempt.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, severe 
depression, a disability manifested by 
blackout spells, a disability manifested 
by dizziness, headaches, a disability 
manifested by blurred vision, and a right 
knee disability since service.  Treatment 
records for a scar of the right knee in 
recent years should be obtained.  After 
securing the necessary release, the RO 
should obtain these records, to include 
those from David J. Currance M.D., the 
Clarksburg, West Virginia and University 
Drive, Pennsylvania VA Medical Centers, 
including a 1986 or 1987 VA hospital 
record for treatment of PTSD from the 
Clarksburg, West Virginia VA Medical 
Center.

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
putative stressors that he alleges he was 
exposed to in service.  The veteran 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  

In particular, the veteran should respond 
to the following questions with as much 
specificity as possible:  With regard to 
harassment after witnessing fellow 
soldiers committing illegal acts, where 
was the veteran stationed and to what 
unit was he assigned, where and when did 
the incident take place, what were the 
names and units of others involved, did 
the veteran report the incident and to 
whom.  

With regard to being threatened and 
beaten up following this event, where and 
when did the incident or incidents take 
place, what were the names and units of 
others involved, did the veteran report 
the incidents and to whom, did the 
veteran seek treatment, and if so where 
and when.  

The veteran should additionally clarify 
his October 1998 statement regarding 
being wounded in Vietnam and should 
provide additional information regarding 
any service in Vietnam, including to what 
unit he was assigned, when he served, his 
duty assignment, the location in Vietnam 
where he was stationed, where and when he 
was wounded, whether he received a Purple 
Heart for being wounded, if he witnessed 
others being killed or wounded, where and 
when these incidents occurred, and the 
names of all parties involved and the 
units to which they were assigned.  

The veteran should be informed that he 
may provide evidence to assist in 
verification of his alleged stressor of 
assault.  This evidence may include 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals or physicians; and statements 
from family members, roommates, fellow 
service members or clergy.  Evidence from 
these sources might include, for example, 
evidence of behavior changes following a 
personal assault, including, but are not 
limited to: A request by the veteran for 
a transfer to another military duty 
assignment; a change in work performance; 
substance abuse; episodes of depression, 
panic attacks or anxiety where there is 
no identifiable reason for the episodes; 
or unexplained economic or social 
behavior changes.  

7.  If evidence sufficient to seek 
clarification of a stressor is received, 
the RO should forward a request for 
stressor verification to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  The veteran's statements 
regarding descriptions of the stressors 
should be provided this organization.  
Any USASCRUR report or response obtained 
should be associated with the claims 
file.  In addition, the National 
Personnel Records Center should be 
contacted to attempt to obtain copies of 
unit morning reports and DA Form 1 for 
the time period in question for the 
veteran's unit.  If the names of any 
injured or killed are supplied, daily 
personnel actions should be reviewed for 
the period in question.  If service in 
Vietnam is documented, additional 
development should be accomplished to 
obtain medical evidence of any treatment 
for the reported wound in service. 

8.  The RO should make a determination as 
to whether the veteran engaged in combat 
or if any alleged stressor is verified.  
As to the veteran's contention of 
personal assaults as a stressor, if 
evidence as noted above, including 
evidence of behavioral changes is 
submitted by the veteran, an opinion from 
a medical professional may be required as 
to whether the evidence indicates that a 
personal assault occurred.  Such an 
opinion may be necessary when evidence 
requires medical interpretation and 
analysis based on the portion of the 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV) which concerns 
PTSD.

9.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination, 
regarding the claims for service 
connection for severe depression and for 
PTSD, if the veteran served in combat or 
if any stressor is verified.  If the 
veteran submits evidence of the presence 
of chronic disabilities manifested by 
blackout spells, dizziness, and 
headaches, a neurological examination 
should be ordered.  If he submits 
evidence of a chronic disability 
manifested by blurred vision, an eye 
examination should be ordered.  A VA 
dermatological examination regarding the 
increased rating claim for scar of the 
right knee should also be ordered.  The 
entirety of the veteran's claims folder 
must be made available to the examiner 
for review prior to any evaluation of the 
veteran.

Each examination must encompass a 
detailed review of the veteran's relevant 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the correct diagnosis of the disabilities 
for which the veteran seeks service 
connection, the date of onset and the 
relationship of the disability to 
service.  

I.  Psychiatric Examination 

(a)  PTSD:  If it is determined by 
the RO that the veteran either 
served in combat or if any alleged 
stressor is verified, the examiner 
should render an opinion as to 
whether the veteran currently 
suffers from PTSD pursuant to the 
diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV); and, if 
so, is the diagnosis linked to a 
specific corroborated stressor event 
experienced while in service or to 
any verified combat service.  

(b)  The examiner should opine 
whether it is at least as likely as 
not that severe depression had its 
onset in service or was otherwise 
related to the veteran's service.  
The underlined standard of proof 
should be utilized in formulating a 
response.  The reasons and bases for 
any conclusion reached should be 
discussed.  The examiner should 
review the record and note whether 
he or she agrees or disagrees with 
any opinion of record and the 
reasons therefore.

II.  Neurological Examination

The examiner should determine the 
correct diagnosis(es) of the 
disability manifested by blackout 
spells, dizziness and headaches and 
opine whether it is at least as 
likely as not that that each 
disability had its onset in service 
or is otherwise related to the 
veteran's service.  The date of 
onset of each chronic disability 
should be reported.  The underlined 
standard of proof should be utilized 
in formulating a response.  The 
reasons and bases for any conclusion 
reached should be discussed.  The 
examiner should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record 
and the reasons therefore.  
Specialist examinations should be 
conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

III.  Eye Examination

The examiner should determine the 
correct diagnosis(es) of all 
existing eye disabilities and opine 
whether it is at least as likely as 
not that each such disability had 
its onset in service or is otherwise 
related to service.  The underlined 
standard of proof should be utilized 
in formulating a response.  The 
reasons and bases for any conclusion 
reached should be discussed.  The 
examiner should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record 
and the reasons therefore.  
Specialist examinations should be 
conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.




IV.  Dermatological Examination

The examiner should describe the 
right knee scar(s) and note whether 
any scars are painful and tender on 
objective demonstration, poorly 
nourished with repeated ulceration, 
or productive of limited function.  
If the examiner is unable to make 
any determination, it should be so 
indicated on the record.  The 
factors upon which any medical 
opinion is based should be set forth 
for the record. 

10.  If the veteran fails to appear for 
the examination, the notice informing him 
of the date and place of the examination 
and the address to which the notice was 
sent should be included in the claims 
folder.  Consideration should then be 
given to the propriety of applying 
38 C.F.R. § 3.655 to the issue under 
consideration.  In such case, any 
supplemental statement of the case must 
contain a discussion of the applicability 
of this regulation to the veteran's 
claim.

11.  The veteran's request to reopen his 
claim for entitlement to service 
connection for a right knee disability 
should be reevaluated in accordance with 
Hodge discussed above.  If it is 
determined that new and material evidence 
has been submitted, all appropriate 
development should be undertaken.  If the 
decision remains adverse to the veteran, 
he should be issued a supplemental 
statement of the case.  This should 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  The appropriate current 
criteria should be used in discussing the 
new and material issue.

12.  The RO should thereafter readjudicate 
the veteran's claims.  If a benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




